Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court, entered in Washington County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
The record fails to support petitioner’s claim that he was denied a fair and impartial hearing. Initially, we note that petitioner has failed to carry his burden of proving that the Hearing Officer was biased or that the outcome of the hearing flowed from the alleged bias (see, Matter of Nieves v Coughlin, 157 AD2d 943). We also reject petitioner’s claim that the Hearing Officer improperly denied his request to recall and reexamine two witnesses. Petitioner was accorded a full opportunity to present his defense and the record discloses a sufficient basis for the Hearing Officer’s determinations (see, Matter of Irby v Kelly, 161 AD2d 860). Petitioner’s remaining points on this issue have been considered and rejected as either unpreserved for review or lacking in merit. In addition, the testimony and the misbehavior report, along with the other evidence presented at the hearing, constitute substantial evidence to support the finding of guilt (see, Matter of Bernacet v Coughlin, 145 AD2d 802, Iv denied 74 NY2d 603). With respect to any conflicts in the testimony, these merely presented questions of credibility for the Hearing Officer to resolve (see, Matter of Hernandez v LeFevre, 150 AD2d 954, lv denied 74 NY2d 615).
Weiss, P. J., Yesawich Jr., Mahoney, Casey and Harvey, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.